
	
		II
		112th CONGRESS
		1st Session
		S. 1892
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2011
			Mr. Franken (for
			 himself, Ms. Collins, and
			 Ms. Mikulski) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To protect the housing rights of victims of domestic
		  violence, dating violence, sexual assault, and stalking, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Housing Rights for Victims of Domestic
			 and Sexual Violence Act of 2011.
		2.Denial or
			 termination of assistance and eviction protections
			(a)AmendmentSubtitle
			 N of the Violence Against Women Act of 1994 (42 U.S.C. 14043e et seq.) is
			 amended—
				(1)by inserting
			 after the subtitle heading the following:
					
						1Grant
				programs
						;
				(2)in section 41402
			 (42 U.S.C. 14043e–1), in the matter preceding paragraph (1), by striking
			 subtitle and inserting chapter;
				(3)in section 41403
			 (42 U.S.C. 14043e–2), in the matter preceding paragraph (1), by striking
			 subtitle and inserting chapter; and
				(4)by adding at the
			 end the following:
					
						2Housing rights
				
							41411.Housing
				rights for victims of domestic violence, dating violence, sexual assault, and
				stalking
								(a)DefinitionsIn
				this chapter:
									(1)Appropriate
				agencyThe term appropriate agency means, with
				respect to a covered housing program, the Executive department (as defined in
				section 101 of title 5, United States Code) that carries out the covered
				housing program.
									(2)Covered housing
				programThe term covered housing program
				means—
										(A)the program under
				section 202 of the Housing Act of 1959 (12 U.S.C. 1701q);
										(B)the program under
				section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C.
				8013);
										(C)the program under
				subtitle D of title VIII of the Cranston-Gonzalez National Affordable Housing
				Act (42 U.S.C. 12901 et seq.);
										(D)the program under
				subtitle A of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C.
				11360 et seq.);
										(E)the program under
				subtitle A of title II of the Cranston-Gonzalez National Affordable Housing Act
				(42 U.S.C. 12741 et seq.);
										(F)the program under
				paragraph (3) of section 221(d) of the National Housing Act (12 U.S.C.
				1715l(d)) that bears interest at a rate determined under the proviso under
				paragraph (5) of such section 221(d);
										(G)the program under
				section 236 of the National Housing Act (12 U.S.C. 1715z–1);
										(H)the programs
				under sections 8 and 9 of the United States Housing Act of 1937 (42 U.S.C.
				1437f and 1437g);
										(I)rural housing
				assistance provided under sections 514, 515, 516, 533, and 538 of the Housing
				Act of 1949 (42 U.S.C. 1484, 1485, 1486, 1490m, and 1490p–2); and
										(J)the low income
				housing tax credit program under section 42 of the Internal Revenue Code of
				1986.
										(3)Immediate
				family memberThe term immediate family member
				means, with respect to an individual—
										(A)a spouse, parent,
				brother, sister, or child of that individual, or an individual to whom such
				individual stands in loco parentis;
										(B)any individual
				living in the household of such individual who is related to such individual by
				blood or marriage; or
										(C)any individual
				living in the household of such individual who is related to such individual by
				affinity whose close association or intimate relationship with such individual
				is the equivalent of a family relationship.
										(b)Prohibited
				basis for denial or termination of assistance or eviction
									(1)In
				generalAn applicant for or tenant of housing assisted under a
				covered housing program may not be denied admission to, denied assistance
				under, terminated from participation in, or evicted from the housing on the
				basis that the applicant or tenant is or has been a victim of domestic
				violence, dating violence, sexual assault, or stalking, if the applicant or
				tenant otherwise qualifies for admission, assistance, participation, or
				occupancy.
									(2)Construction of
				lease termsAn incident of actual or threatened domestic
				violence, dating violence, sexual assault, or stalking shall not be construed
				as—
										(A)a serious or
				repeated violation of a lease for housing assisted under a covered housing
				program by the victim or threatened victim of such incident; or
										(B)good cause for
				terminating the assistance, tenancy, or occupancy rights to housing assisted
				under a covered housing program of the victim or threatened victim of such
				incident.
										(3)Termination on
				the basis of criminal activity
										(A)Denial of
				assistance, tenancy, and occupancy rights prohibitedNo person
				may deny assistance, tenancy, or occupancy rights to housing assisted under a
				covered housing program to a tenant solely on the basis of criminal activity
				directly relating to domestic violence, dating violence, sexual assault, or
				stalking that is engaged in by a member of the household of the tenant or any
				guest or other person under the control of the tenant, if the tenant or an
				immediate family member of the tenant is the victim or threatened victim of
				such domestic violence, dating violence, sexual assault, or stalking.
										(B)Bifurcation
											(i)In
				generalNotwithstanding subparagraph (A), an owner or manager of
				housing assisted under a covered housing program may bifurcate a lease for the
				housing in order to evict, remove, or terminate assistance to any individual
				who is a tenant or lawful occupant of the housing and who engages in criminal
				activity directly relating to domestic violence, dating violence, sexual
				assault, or stalking against an immediate family member or other individual,
				without evicting, removing, terminating assistance to, or otherwise penalizing
				a victim of such criminal activity who is also a tenant or lawful occupant of
				the housing.
											(ii)Effect of
				eviction on other tenantsIf an owner or manager of housing
				assisted under a covered housing program evicts, removes, or terminates
				assistance to an individual under clause (i), and the individual is the sole
				tenant eligible to receive assistance under a covered housing program, the
				owner or manager of housing assisted under the covered housing program shall
				provide any remaining tenant an opportunity to establish eligibility for the
				covered housing program. If a tenant described in the preceding sentence cannot
				establish eligibility, the owner or manager of the housing shall provide the
				tenant a reasonable time, as determined by the appropriate agency, to find new
				housing or to establish eligibility for housing under another covered housing
				program.
											(C)Rule of
				constructionNothing in subparagraph (A) shall be
				construed—
											(i)to limit the
				authority of an owner or manager of housing assisted under a covered housing
				program, when notified of a court order, to comply with a court order with
				respect to—
												(I)the rights of
				access to or control of property, including civil protection orders issued to
				protect a victim of domestic violence, dating violence, sexual assault, or
				stalking; or
												(II)the distribution
				or possession of property among members of a household in a case;
												(ii)to limit any
				otherwise available authority of an owner or manager of housing assisted under
				a covered housing program to evict or terminate assistance to a tenant for any
				violation of a lease not premised on the act of violence in question against
				the tenant or an immediate family member of the tenant, if the owner or manager
				does not subject an individual who is or has been a victim of domestic
				violence, dating violence, or stalking to a more demanding standard than other
				tenants in determining whether to evict or terminate;
											(iii)to limit the
				authority to terminate assistance to a tenant or evict a tenant from housing
				assisted under a covered housing program if the owner or manager of the housing
				can demonstrate that an actual and imminent threat to other tenants or
				individuals employed at or providing service to the property would be present
				if the assistance is not terminated or the tenant is not evicted; or
											(iv)to supersede any
				provision of any Federal, State, or local law that provides greater protection
				than this section for victims of domestic violence, dating violence, sexual
				assault, or stalking.
											(c)Documentation
									(1)Request for
				documentationIf an applicant for or tenant of housing assisted
				under a covered housing program represents to the owner or manager of the
				housing that the individual is entitled to protection under subsection (b), the
				owner or manager may request, in writing, that the tenant submit to the owner
				or manager a form of documentation described in paragraph (3).
									(2)Failure to
				provide certificationIf a tenant does not provide the
				documentation requested under paragraph (1) within 14 business days after the
				tenant receives a request in writing for such certification from the owner or
				manager of the housing, nothing in this chapter may be construed to limit the
				authority of the owner or manager to evict any tenant or lawful occupant that
				commits violations of a lease. The owner or manager of the housing may extend
				the 14-day deadline at its discretion.
									(3)Form of
				documentationA form of documentation described in this paragraph
				is—
										(A)a certification
				form approved by the appropriate agency that—
											(i)states that an
				applicant or tenant is a victim of domestic violence, dating violence, sexual
				assault, or stalking;
											(ii)states that the
				incident of domestic violence, dating violence, sexual assault, or stalking
				that is the ground for protection under subsection (b) meets the requirements
				under subsection (b); and
											(iii)at the option
				of the applicant or tenant, includes the name of the individual who committed
				the domestic violence, dating violence, sexual assault, or stalking;
											(B)a document
				that—
											(i)is signed
				by—
												(I)an employee,
				agent, or volunteer of a victim service provider, an attorney, a medical
				professional, or a mental health professional from whom an applicant or tenant
				has sought assistance relating to domestic violence, dating violence, sexual
				assault, or stalking, or the effects of the abuse; and
												(II)the applicant or
				tenant; and
												(ii)states under
				penalty of perjury that the individual described in clause (i)(I) believes that
				the incident of domestic violence, dating violence, sexual assault, or stalking
				that is the ground for protection under subsection (b) meets the requirements
				under subsection (b);
											(C)a record of a
				Federal, State, tribal, territorial, or local law enforcement agency, court, or
				administrative agency; or
										(D)at the discretion
				of an owner or manager of housing assisted under a covered housing program, a
				statement or other evidence provided by an applicant or tenant.
										(4)ConfidentialityAny
				information submitted to an owner or manager under this subsection, including
				the fact that an individual is a victim of domestic violence, dating violence,
				sexual assault, or stalking shall be maintained in confidence by the owner or
				manager and may not be entered into any shared database or disclosed to any
				other entity or individual, except to the extent that the disclosure is—
										(A)requested or
				consented to by the individual in writing;
										(B)required for use
				in an eviction proceeding under subsection (b); or
										(C)otherwise
				required by applicable law.
										(5)Documentation
				not requiredNothing in this subsection shall be construed to
				require an owner or manager of housing assisted under a covered housing program
				to request that an individual submit documentation of the status of the
				individual as a victim of domestic violence, dating violence, sexual assault,
				or stalking.
									(6)Compliance not
				sufficient to constitute evidence of unreasonable actCompliance
				with subsection (b) by an owner or manager of housing assisted under a covered
				housing program based on documentation received under this subsection shall not
				be sufficient to constitute evidence of an unreasonable act or omission by the
				owner or manager or an employee or agent of the owner or manager. Nothing in
				this paragraph shall be construed to limit the liability of an owner or manager
				of housing assisted under a covered housing program for failure to comply with
				subsection (b).
									(7)PreemptionNothing
				in this subsection shall be construed to supersede any provision of any
				Federal, State, or local law that provides greater protection than this
				subsection for victims of domestic violence, dating violence, sexual assault,
				or stalking.
									(d)NotificationEach
				owner or manager of housing assisted under a covered housing program shall
				provide to each applicant for or tenant of such housing notice of the rights of
				individuals under this section, including the right to confidentiality and the
				limits thereof, together with the form described in subsection
				(c)(3)(A)—
									(1)at the time the
				individual applies to live in a dwelling unit assisted under the covered
				housing program;
									(2)at the time the
				individual is admitted to a dwelling unit assisted under the covered housing
				program;
									(3)with any
				notification of eviction or notification of termination of assistance;
									(4)in multiple
				languages, consistent with guidance issued by the Secretary of Housing and
				Urban Development in accordance with Executive Order 13166 (42 U.S.C. 2000d–1
				note; relating to access to services for persons with limited English
				proficiency); and
									(5)by posting the
				notification in a public area of such housing.
									(e)Emergency
				transfersNotwithstanding any other provision of law, each owner
				or manager of housing assisted under a covered program shall adopt an emergency
				transfer policy for tenants who are victims of domestic violence, dating
				violence, sexual assault, or stalking that—
									(1)allows tenants
				who are victims of domestic violence, dating violence, sexual assault, or
				stalking to transfer to another available and safe dwelling unit assisted under
				a covered housing program if—
										(A)the tenant
				expressly requests the transfer; and
										(B)(i)the tenant reasonably
				believes that the tenant is threatened with imminent harm from further violence
				if the tenant remains within the same dwelling unit assisted under a covered
				housing program; or
											(ii)in the case of a tenant who is a
				victim of sexual assault, the sexual assault occurred on the premises during
				the 90 day period preceding the request for transfer; and
											(2)incorporates
				reasonable confidentiality measures to ensure that the owner or manager does
				not disclose the location of the dwelling unit of a tenant to a person that
				commits an act of domestic violence, dating violence, sexual assault, or
				stalking against the tenant.
									(f)Policies and
				procedures for emergency transferThe Secretary of Housing and
				Urban Development shall establish policies and procedures under which a victim
				requesting an emergency transfer under subsection (e) may receive, subject to
				the availability of tenant protection vouchers, assistance under section 8(o)
				of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)).
								(g)ImplementationThe
				appropriate agency with respect to each covered housing program shall implement
				this section, as this section applies to the covered housing
				program.
								.
				(b)Conforming
			 amendments
				(1)Section
			 6Section 6 of the United States
			 Housing Act of 1937 (42 U.S.C. 1437d) is amended—
					(A)in subsection
			 (c)—
						(i)by
			 striking paragraph (3); and
						(ii)by
			 redesignating paragraphs (4) and (5) as paragraphs (3) and (4),
			 respectively;
						(B)in subsection
			 (l)—
						(i)in
			 paragraph (5), by striking , and that an incident or incidents of actual
			 or threatened domestic violence, dating violence, or stalking will not be
			 construed as a serious or repeated violation of the lease by the victim or
			 threatened victim of that violence and will not be good cause for terminating
			 the tenancy or occupancy rights of the victim of such violence;
			 and
						(ii)in
			 paragraph (6), by striking ; except that and all that follows
			 through stalking.; and
						(C)by striking
			 subsection (u).
					(2)Section
			 8Section 8 of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f) is amended—
					(A)in subsection
			 (c), by striking paragraph (9);
					(B)in subsection
			 (d)(1)—
						(i)in
			 subparagraph (A), by striking and that an applicant or participant is or
			 has been a victim of domestic violence, dating violence, or stalking is not an
			 appropriate basis for denial of program assistance or for denial of admission
			 if the applicant otherwise qualifies for assistance or admission;
			 and
						(ii)in
			 subparagraph (B)—
							(I)in clause (ii),
			 by striking , and that an incident or incidents of actual or threatened
			 domestic violence, dating violence, or stalking will not be construed as a
			 serious or repeated violation of the lease by the victim or threatened victim
			 of that violence and will not be good cause for terminating the tenancy or
			 occupancy rights of the victim of such violence; and
							(II)in clause (iii),
			 by striking , except that: and all that follows through
			 stalking.;
							(C)in subsection
			 (f)—
						(i)in
			 paragraph (6), by adding and at the end;
						(ii)in
			 paragraph (7), by striking the semicolon at the end and inserting a period;
			 and
						(iii)by striking
			 paragraphs (8), (9), (10), and (11);
						(D)in subsection
			 (o)—
						(i)in
			 paragraph (6)(B), by striking the last sentence;
						(ii)in
			 paragraph (7)—
							(I)in subparagraph
			 (C), by striking and that an incident or incidents of actual or
			 threatened domestic violence, dating violence, or stalking shall not be
			 construed as a serious or repeated violation of the lease by the victim or
			 threatened victim of that violence and shall not be good cause for terminating
			 the tenancy or occupancy rights of the victim of such violence;
			 and
							(II)in subparagraph
			 (D), by striking ; except that and all that follows through
			 stalking.; and
							(iii)by striking
			 paragraph (20); and
						(E)by striking
			 subsection (ee).
					(3)Rule of
			 constructionNothing in this Act, or the amendments made by this
			 Act, shall be construed—
					(A)to limit the
			 rights or remedies available to any person under section 6 or 8 of the United
			 States Housing Act of 1937 (42 U.S.C. 1437d and 1437f), as in effect on the day
			 before the date of enactment of this Act; or
					(B)to limit any
			 right, remedy, or procedure otherwise available under any provision of part 5,
			 91, 880, 882, 883, 884, 886, 891, 903, 960, 966, 982, or 983 of title 24, Code
			 of Federal Regulations, that—
						(i)was
			 issued under the Violence Against Women and Department of Justice
			 Reauthorization Act of 2005 (Public Law 109–162; 119 Stat. 2960) or an
			 amendment made by that Act; and
						(ii)provides greater
			 protection for victims of domestic violence, dating violence, sexual assault,
			 and stalking than this Act.
						
